Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 1 of 34           PageID #: 39




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

JASON SCUTT,                                      CIV. NO. 20-00362 JMS-RT

                    Plaintiff,                    ORDER: 1) GRANTING
                                                  APPLICATION TO PROCEED IN
       vs.                                        FORMA PAUPERIS;
                                                  2) ALLOWING CLAIM OF
CARBONARO CPAS N MNGMT GRP,                       ADVERSE EMPLOYMENT
                                                  ACTION UNDER TITLE VII AND
                    Defendant.                    CLAIM UNDER THE EQUAL PAY
                                                  ACT TO PROCEED, BUT
                                                  DISMISSING ALL OTHER
                                                  CLAIMS WITH LEAVE TO
                                                  AMEND; AND 3) REFERRING
                                                  CASE TO THE PRO BONO
                                                  COORDINATOR



   ORDER: (1) GRANTING APPLICATION TO PROCEED IN FORMA
   PAUPERIS; (2) ALLOWING CLAIM OF ADVERSE EMPLOYMENT
   ACTION UNDER TITLE VII AND CLAIM UNDER THE EQUAL PAY
          ACT TO PROCEED, BUT DISMISSING ALL OTHER
              CLAIMS WITH LEAVE TO AMEND; AND
     (3) REFERRING CASE TO THE PRO BONO COORDINATOR

                                 I. INTRODUCTION

              On August 23, 2020, pro se Plaintiff Jason Scutt (“Plaintiff”) filed a

 Complaint against Defendant “Carbonaro CPAs n Mgmt Grp” (“Defendant”),

 alleging: 1) disability discrimination and retaliation in violation of the Americans

 with Disabilities Act (“ADA”); 2) employment discrimination and retaliation in

                                           1
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 2 of 34                   PageID #: 40




 violation of Title VII of the Civil Rights Act of 1964; 3) a violation of the Equal

 Pay Act; 4) a violation of 18 U.S.C. § 2255; and 5) a violation of Hawaii’s

 Whistleblowers’ Protection Act. See ECF No. 1-1. Plaintiff also filed an

 Application to proceed in forma pauperis (“IFP Application”) and a Request for

 Appointment of Counsel. ECF Nos. 2-3. Based on the following, the court

 GRANTS the IFP Application, allows the claim of adverse employment actions

 under Title VII and the claim under the Equal Pay Act to proceed, DISMISSES all

 other claims with leave to amend, and REFERS the case to the pro bono

 coordinator to attempt to locate counsel willing to represent Plaintiff for the limited

 purpose of filing a First Amended Complaint and with respect to pretrial motions

 that may be filed.

                                 II. IFP APPLICATION

               Plaintiff’s IFP Application indicates that she earns about $3,000

 annually from her start-up certified public accountant (“CPA”) firm and that she

 received about $4,000 from her family in 2019. 1 ECF No. 2 at PageID #30.

 Plaintiff’s assets include about $2,500 in a bank account and ownership of the




        1
         Plaintiff is a transgender female. See Complaint, ECF No. 1-1 at PageID #6; see also
 Equal Employment Opportunity Commission (“EEOC”) Charge of Discrimination attached to
 Complaint, ECF No. 1-5 at PageID #24-25.


                                               2
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 3 of 34             PageID #: 41




 start-up CPA firm. Id. at PageID #30-31. The IFP Application further indicates

 that Plaintiff has no dependents and her monthly living expenses include $1,000

 for rent, $1,000 for transportation, $2,000 in personal loan/credit card payments,

 $400 for utilities, and $2,000 for groceries and medical costs. Id. at PageID #31.

 Plaintiff owes $175,000 for student loans and $25,000 for personal loans/credit

 card accounts. Id. Plaintiff has made the required showing under 28 U.S.C.

 § 1915(a) to proceed in forma pauperis (i.e., without prepayment of fees);

 therefore, the court GRANTS Plaintiff’s IFP Application.

                           III. STANDARD OF REVIEW

              The court must subject each civil action commenced pursuant to 28

 U.S.C. § 1915(a) to mandatory screening and order the dismissal of any complaint

 that is “frivolous or malicious; . . . fails to state a claim upon which relief may be

 granted; or . . . seeks monetary relief from a defendant immune from such relief.”

 28 U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

 2000) (en banc) (stating that 28 U.S.C. § 1915(e) “not only permits but requires”

 the court to dismiss sua sponte an in forma pauperis complaint that fails to state a

 claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (holding

 that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”).

              To state a claim, a pleading must contain a “short and plain statement


                                            3
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 4 of 34            PageID #: 42




 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

 In considering whether a complaint fails to state a claim, the court must set

 conclusory factual allegations aside, accept non-conclusory factual allegations as

 true, and determine whether these allegations state a plausible claim for relief.

 Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009) (citing Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d

 1061, 1065 (9th Cir. 2008). A complaint that lacks a cognizable legal theory or

 alleges insufficient facts under a cognizable legal theory fails to state a claim. See

 UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th

 Cir. 2013) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

 1990)).

              A district court may dismiss a complaint for failure to comply with

 Rule 8 where it fails to provide the defendant fair notice of the wrongs allegedly

 committed. See McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th Cir. 1996)

 (affirming dismissal of complaint where “one cannot determine from the complaint

 who is being sued, for what relief, and on what theory, with enough detail to guide

 discovery”). Rule 8 requires more than “the-defendant-unlawfully-harmed-me

 accusation[s]” and “[a] pleading that offers labels and conclusions or a formulaic

 recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678


                                            4
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 5 of 34                     PageID #: 43




 (citations and internal quotation signals omitted). “Nor does a complaint suffice if

 it tenders naked assertions devoid of further factual enhancement.” Id. (citations,

 internal quotation signals, and alterations omitted).

               Plaintiff is appearing pro se; consequently, the court liberally

 construes the Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (explaining that “a pro se complaint, however inartfully pleaded, must be held to

 less stringent standards than formal pleadings drafted by lawyers”) (citations and

 internal quotation signals omitted); Eldridge v. Block, 832 F.2d 1132, 1137 (9th

 Cir. 1987) (per curiam). The court also recognizes that “[u]nless it is absolutely

 clear that no amendment can cure the defect . . . a pro se litigant is entitled to

 notice of the complaint’s deficiencies and an opportunity to amend prior to

 dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

 1995); see also Crowley v. Bannister, 734 F.3d 967, 977-78 (9th Cir. 2013).

                                   IV. BACKGROUND 2

               Plaintiff alleges that she is “transgender / LGBTQIA+” and that she

 has an unidentified disability. ECF No. 1-1 at PageID #6.



        2
          For purposes of screening, facts alleged in the Complaint are accepted as true and
 construed in the light most favorable to Plaintiff. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th
 Cir. 2014).


                                                 5
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 6 of 34            PageID #: 44




              Plaintiff worked for Defendant as a CPA. She says Defendant paid

 her less than other employees with the same qualifications who had different

 religious beliefs or a different sexual orientation. Id. For example, Plaintiff claims

 she was not promoted to manager despite being more qualified than other

 employees who are Christian. Id. She also alleges that Defendant permitted a

 Christian employee to work from home when she was not allowed to work from

 home. Id. at PageID #8.

              Plaintiff alleges that Defendant’s owners and management are pastors

 at various religious organizations, including organizations that Defendant audits.

 Id. at PageID #10. She says she was invited to religious services, received

 religious material, and felt pressure to “adhere to the Christian culture of the Firm.”

 Id. at PageID #7. She says that Defendant displayed Christian décor during the

 holiday season and that she had to participate in “mandatory religious activities

 that project[ed] hateful sentiments toward LGBTQ employees (i.e. ‘sinners’).” Id.

 at PageID #10. And she says that she was expected to attend the office Christmas

 party, which was the only time bonus checks were distributed. Id. at PageID #8.

              Plaintiff further alleges that she had to endure prayer at work and that

 she had to pray with Defendant’s owners in exchange for medical coverage for a

 March 2018 surgery. Id. She complains of work emails referring to prayer,


                                           6
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 7 of 34           PageID #: 45




 attaching to the Complaint a “typical” email chain with John Carbonaro, who she

 identifies as Defendant’s owner. Id. at PageID #7; ECF No. 1-3. Plaintiff notes

 that Carbonaro allowed her to live with him when she needed emergency shelter

 and food assistance. Id. at PageID #7, 10. In the April 18, 2019 email attached to

 the Complaint, Plaintiff tells Carbonaro and others that she is having surgery the

 following week. Carbonaro responds, “Thanks for the update. I pray that God

 protects and heals you and that all goes well.” ECF No. 1-1 at PageID #7; ECF

 No. 1-3 at PageID #16.

              Plaintiff also complains of “top Firm officials illegally entering

 Plaintiff[’]s hospital room after she became injured to ‘pray’” and to get access to

 her private medical information. Id. at PageID #7, 10.

              Plaintiff says she was subjected to “inappropriate neck massages,” but

 provides no other detail such as who performed the massages, who received the

 massages, and when and under what circumstances they were performed. ECF No.

 1-1 at PageID #7. The Equal Employment Opportunity Commission (“EEOC”)

 Charge of Discrimination attached to the Complaint indicates that Carbonaro

 “attempted” to give Plaintiff neck massages, which implies that she did not

 actually receive such massages and instead perceived a hostile work environment

 based on other people getting massages. See ECF No. 1-5 at PageID #24.


                                           7
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 8 of 34             PageID #: 46




              Plaintiff says she received “creepy” messages from Defendant, such

 as “meet at your home” and “thinking of you often.” ECF No. 1-1 at PageID

 #7. Plaintiff attaches to the Complaint the letter from which these statements were

 taken. A fair reading of the letter shows that Plaintiff’s allegation about the letter

 being “creepy” are taken out of context. In the letter, Carbonaro writes, “I hope

 you are getting better. We have been thinking of you often.” ECF No. 1-4 at

 PageID #17. While part of the letter appears to be missing, the gist of it is that

 Plaintiff had been out of work for a period because of some kind of medical issue

 and that Defendant wanted to discuss the prospect of her returning to work.

 Carbonaro then writes, “[w]e want to set up a meeting as soon as possible,” and

 suggests that they “meet at our office or your home.” Id.

              Plaintiff complains of being “harassed at work, via telephone, in

 passing (store, public sermons, etc.) and at her home,” but does not allege that

 Defendant is responsible for these actions. See ECF No. 1-1 at PageID #5. She

 similarly complains of phone calls, texts, junk mail, missing mail, dog feces left

 under her mailbox, and complaints made to her landlord and other administrative

 officials, but does not allege that Defendant committed any of these acts. Id. at

 PageID #7.

              Plaintiff alleges that Defendant retaliated against her for her EEOC


                                            8
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 9 of 34            PageID #: 47




 charge of discrimination “and other whistleblower complaints regarding potential

 fraud.” Id. at PageID #5. She says that, because of Defendant’s influence, she had

 fewer opportunities for reemployment. Id. at PageID #6.

               Plaintiff says that Defendant terminated her because she was unable

 to work and supposedly lacked detailed knowledge about why and for how long

 she would not be working. However, Plaintiff says Defendant obtained health

 information when visiting her in the hospital that should have indicated why she

 was not able to work. Id. at PageID #7.

              Plaintiff alleges that Defendants falsely accused her of stealing a

 laptop in its response to the EEOC’s Charge of Discrimination. Plaintiff says that

 a manager had given her permission to keep the broken computer so that she could

 recover her family photos and tax documents. See id. at PageID #11-12; see also

 ECF No. 1-4 at PageID #19 (apparent response from Defendant to EEOC stating

 that Plaintiff refused to return the company computer).

                                  V. DISCUSSION

              Plaintiff’s Complaint asserts the following claims: 1) disability

 discrimination and retaliation in violation of the ADA; 2) employment

 discrimination and retaliation in violation of Title VII of the Civil Rights Act of

 1964; 3) a violation of the Equal Pay Act; 4) a violation of 18 U.S.C. § 2255; and


                                           9
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 10 of 34            PageID #: 48




 5) a violation of Hawaii’s Whistleblower’s Protection Act. See ECF No. 1-1. The

 court screens each of those claims below, allowing only the claims of adverse

 employment actions under Title VII and the claim under the Equal Pay Act to

 proceed. All other claims are dismissed without prejudice.

 A.    Americans with Disabilities Act

       1.     Disability Discrimination—Adverse Employment Action

              Title I of the ADA, 42 U.S.C. §§ 12111-17, prohibits disability

 discrimination in employment. Specifically, 42 U.S.C. § 12112(a), prohibits an

 employer from discriminating “against a qualified individual on the basis of

 disability in regard to job application procedures, the hiring, advancement, or

 discharge of employees, employee compensation, job training, and other terms,

 conditions, and privileges of employment.” A prima facie case of disability

 discrimination under Title I of the ADA requires a Plaintiff to establish that:

 1) she is “disabled” within the meaning of the statute; 2) she is a “qualified

 individual” (that is, she is able to perform the essential functions of her job, with or

 without reasonable accommodations); and 3) she suffered an adverse employment

 action “because of” her disability. See, e.g., Hutton v. Elf Atochem N. Am., Inc.,

 ///

 ///


                                            10
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 11 of 34                      PageID #: 49




 273 F.3d 884, 891 (9th Cir.2001). As discussed in more detail below, Plaintiff

 fails to allege a plausible Title I ADA discrimination claim. 3

                The court concludes that Plaintiff fails to allege a “disability” under

 the ADA, which defines the term as a “physical or mental impairment that

 substantially limits one or more major life activities” or as “being regarded as

 having such an impairment.” 42 U.S.C. § 12102(1)(A) and (C). “[M]ajor life

 activities include, but are not limited to, caring for oneself, performing manual

 tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending,

 speaking, breathing, learning, reading, concentrating, thinking, communicating,

 and working.” 42 U.S.C. § 12102(2)(A). Congress specifically excluded

 homosexuality and bisexuality from the term “disability.” 42 U.S.C. § 12211(a).

 Congress also excluded (in outmoded language) “transvestism, transsexualism,

 pedophilia, exhibitionism, voyeurism, gender identity disorders not resulting from



        3
           Although the Complaint asserts a violation of Title III of the ADA, 42 U.S.C.
 § 12182(a) (prohibiting disability discrimination in public accommodations), Plaintiff’s
 employment discrimination claims must be asserted under Title I of the ADA. See Menkowitz v.
 Pottstown Mem’l Med. Ctr., 154 F.3d 113, 118-19 (3d Cir. 1998) (“Congress sought to regulate
 disability discrimination in the area of employment exclusively through Title I, notwithstanding
 the broad language of Title III. As the Senate report makes clear, ‘Title III is not intended to
 govern any terms or conditions of employment by providers of public accommodations or
 potential places of employment; employment practices are governed by [T]itle I of this
 legislation.’ S. Rep. No. 101-116, at 58 (1989).”). The court therefore construes Plaintiff’s claim
 as being asserted under Title I of the ADA.



                                                 11
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 12 of 34               PageID #: 50




 physical impairments, or other sexual behavior disorders.” 42 U.S.C. §

 12211(b)(1).

                To the extent Plaintiff bases her ADA claim on some unidentified

 disability, she fails to state a viable claim for discrimination under the ADA, as she

 fails to allege facts supporting a claim of discrimination based on the unidentified

 disability.

                To the extent Plaintiff is arguing that she is or was regarded as being a

 homosexual, see ECF No. 1-1 at PageID #9, she does not allege a viable

 “disability” for purposes of the ADA, as homosexuality is excluded from the

 definition of a “disability” under the ADA. See 42 U.S.C. § 12211(a). And

 Plaintiff does not allege that Defendant perceived her as having a condition that

 would qualify as a disability for purposes of the ADA. See Blatt v. Cabela’s

 Retail, Inc., 2017 WL 2178123, at *3 n.3 (E.D. Pa. May 18, 2017) (recognizing

 that, although homosexuality is not a disability for purposes of the ADA, a

 homosexual person might nevertheless have a condition that could meet the ADA’s

 definition of disability).

                To the extent Plaintiff alleges discrimination related to her

 transgender identity, she fails to allege sufficient facts to establish a disability for

 purposes of the ADA. Gender identity is not a disability. But at least one court


                                             12
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 13 of 34                  PageID #: 51




 has recognized the possibility that gender dysphoria, a condition stemming from

 the mismatch between a person’s gender identity and physical or assigned sex,4

 may “result[] from physical impairments” such that it is not categorically excluded

 under § 12211(b)(1). Doe v. Mass. Dep’t of Corr., 2018 WL 2994403, at *6 (D.

 Mass. June 14, 2018) (holding that “the ADA’s exclusion applies only to ‘gender

 identity disorders not resulting from physical impairments,’ and [the plaintiff] has

 raised a dispute of fact that her [gender dysphoria] may result from physical

 causes” by pointing to studies “demonstrating that [gender dysphoria] diagnoses

 have a physical etiology, namely hormonal and genetic drivers contributing to the

 in utero development of dysphoria”) (internal citation omitted). But here, Plaintiff

 only alleges that her gender identity is transgender, not that she suffers from

 gender dysphoria or any other condition, let alone because of physical




        4
          Gender dysphoria is a recognized disorder in the DSM-V that leads those suffering from
 the condition to experience “significant distress and/or problems functioning associated with
 th[e] conflict between the way they feel and think of themselves (referred to as experienced or
 expressed gender) and their physical or assigned gender.” See Ranna Parekh, What Is Gender
 Dysphoria?, American Psychiatric Association (Feb. 2016), https://www.psychiatry.org/patients-
 families/gender-dysphoria/what-is-gender-dysphoria; see also Gender Dysphoria, Mayo Clinic
 (Dec. 6, 2019), https://www.mayoclinic.org/diseases-conditions/gender-dysphoria/symptoms-
 causes/syc-20475255 (“Transgender and gender-nonconforming people might experience gender
 dysphoria at some point in their lives. But not everyone is affected. Some transgender and
 gender-nonconforming people feel at ease with their bodies, either with or without medical
 intervention.”).


                                               13
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 14 of 34                        PageID #: 52




 impairments. Accordingly, Plaintiff fails to allege a plausible claim under the

 ADA for disability discrimination. 5

                The court therefore dismisses Plaintiff’s claim of adverse employment

 actions under Title I the ADA, but grants leave to amend the claim if Plaintiff has a

 factual basis for asserting that she suffers from a gender identity disorder based on

 physical impairments such that it is not excluded by § 12211(b)(1).

        2.      Disability Discrimination—Hostile Work Environment

                Plaintiff next asserts a hostile work environment claim in violation of

 Title I of the ADA. It is not clear whether the Ninth Circuit recognizes such a

 claim. See Brown v. City of Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003) (stating

 that the Ninth Circuit has not yet held that a hostile work environment claim under

 the ADA exists); but see Denning v. Cty. of Washoe, 799 F. App’x 547 (9th Cir.

 2020) (assuming that a hostile work environment claim exists for purposes of the

 appeal) (unpublished); Mulligan v. Lipnic, 734 F. App’x 397, 400 (9th Cir. 2018)

 (same) (unpublished). However, even assuming a hostile work environment claim

 is actionable under Title I of the ADA, Plaintiff fails to allege a viable claim, as her




        5
           To the extent that Plaintiff argues Defendant perceived her transgender status as a
 disability and discriminated against her on that basis, she has also failed allege facts sufficient to
 state a plausible claim. Whether the ADA would support such a claim is not clear. Because such
 a theory was not adequately alleged, the court does not address it here.

                                                  14
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 15 of 34           PageID #: 53




 Complaint lacks factual assertions establishing the severity and pervasiveness of

 the disability discrimination.

              Plaintiff is given leave to file a First Amended Complaint that sets

 forth factual allegations demonstrating a hostile work environment in violation of

 Title I of the ADA.

       3.     Disability Discrimination—Retaliation

              Plaintiff also asserts a disability discrimination claim based on

 retaliation. The ADA’s anti-retaliation provision provides: “No person shall

 discriminate against any individual because such individual has opposed any act or

 practice made unlawful by this chapter or because such individual made a charge,

 testified, assisted, or participated in any manner in an investigation, proceeding, or

 hearing under this chapter.” 42 U.S.C. § 12203(a). “To establish a prima facie

 case of retaliation under the ADA, an employee must show that: (1) he or she

 engaged in a protected activity; (2) suffered an adverse employment action; and

 (3) there was a causal link between the two.” Pardi v. Kaiser Found. Hosps., 389

 F.3d 840, 849 (9th Cir. 2004) (citing Brown, 336 F.3d at 1186-87). Pursuing one’s

 rights under the ADA is a protected activity. Id. at 850. An “adverse employment

 action” for purposes of an ADA retaliation claim is any action that is “‘reasonably

 likely to deter employees from engaging in protected activity.’” Id. (quoting Ray


                                           15
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 16 of 34          PageID #: 54




 v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000)). The court dismisses

 Plaintiff’s retaliation claim under the ADA for failure to exhaust administrative

 remedies, but grants leave to amend the claim.

              Plaintiff’s Complaint alleges that Defendant retaliated against her for

 the exercise of her EEOC rights. See ECF No. 1-1 at PageID #5. Plaintiff’s EEOC

 Charge of Discrimination checked the box for disability discrimination and can

 therefore be considered an exercise of rights under the ADA. See ECF No. 1-5 at

 PageID #24. The Charge of Discrimination was signed by Plaintiff on November

 22, 2019, and complains of her termination. Id. Accordingly, for Defendant to

 have retaliated against Plaintiff for her exercise of ADA rights via the EEOC

 Charge of Discrimination, any such retaliation had to relate to post-termination

 events that occurred after the November 2019 Charge of Discrimination. Liberally

 construing the Complaint, Plaintiff’s ADA retaliation claim is therefore based on

 Defendant using its “significant influence” to lessen her reemployment

 opportunities. See ECF No. 1-1 at PageID #6.

              Title I of the ADA incorporates the exhaustion requirement of Title

 VII and thus requires a plaintiff to file a charge with the EEOC before asserting a

 claim in court. See 42 U.S.C. § 12117(a) (incorporating 42 U.S.C. § 2000e-5).

 This exhaustion requirement is a claims processing rule, rather than a jurisdictional


                                          16
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 17 of 34          PageID #: 55




 prerequisite. See Fort Bend Cty., Tex. v. Davis, 139 S. Ct. 1843, 1851 (2019).

 Because Plaintiff attaches an EEOC Charge of Discrimination to her Complaint,

 see ECF No. 1-5 at PageID #24-25, a reasonable inference for purposes of this

 screening order is that she did not file any subsequent EEOC Charge of

 Discrimination complaining of retaliation for her having filed an EEOC charge.

 But this does not necessarily mean Plaintiff failed to exhaust her administrative

 remedies with respect to the retaliation claim premised on the earlier EEOC

 charge.

              The Ninth Circuit has stated that “substantial compliance” with the

 exhaustion requirement is the prerequisite and the scope of exhausted claims

 includes matters that “are like or reasonably related to the allegations made before

 the EEOC, as well as charges that are within the scope of an EEOC investigation

 that reasonably could be expected to grow out of the allegations.” Leong v. Potter,

 347 F.3d 1117, 1122 (9th Cir. 2003) (quotation marks and citation omitted).

              In determining whether a plaintiff has exhausted
              allegations that she did not specify in her administrative
              charge, it is appropriate to consider such factors as the
              alleged basis of the discrimination, dates of
              discriminatory acts specified within the charge,
              perpetrators of discrimination named in the charge, and
              any locations at which discrimination is alleged to have
              occurred. In addition, the court should consider
              plaintiff’s civil claims to be reasonably related to
              allegations in the charge to the extent that those claims

                                          17
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 18 of 34             PageID #: 56




              are consistent with the plaintiff's original theory of the
              case.

 B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002). Language in an

 EEOC charge is to be construed with “utmost liberality.” Id.

              The court must therefore examine whether Plaintiff’s ADA retaliation

 claim of using Defendant’s “significant influence” to lessen Plaintiff’s

 reemployment opportunities in retaliation for her EEOC charge is “like or

 reasonably related to the allegations made before the EEOC” or “within the scope

 of an EEOC investigation that reasonably could be expected to grow out of the

 allegations.” Leong, 347 F.3d at 1122. The court concludes that it is not.

              The EEOC Charge of Discrimination complained of discrimination on

 the basis of Plaintiff’s sex, religion, and disability. Specifically, it complains of

 workplace harassment, failure to provide reasonable accommodations, and,

 ultimately, her termination. In comparison, Plaintiff’s allegation of Defendant

 taking post-termination actions that lessened her ability to find work with other

 employers covers an entirely different time frame. More importantly, Plaintiff’s

 employment relationship with Defendant ended when she was terminated.

 Accordingly, Defendant’s post-termination conduct would not have been within

 the scope of any EEOC investigation that could be expected to grow out of the



                                            18
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 19 of 34           PageID #: 57




 charge. Vasquez v. Cty. of L.A., 349 F.3d 634, 645 (9th Cir. 2003), is instructive

 on this point.

              In Vasquez, the plaintiff asserted a retaliation claim premised on a

 threat to transfer him and on not receiving overtime duty or bilingual pay in

 response to his filing of an EEOC charge. The Ninth Circuit concluded that a

 reasonable EEOC investigation would not have encompassed those alleged

 retaliatory acts because the EEOC charge involved a different person and the

 retaliatory acts did not occur during the time frame of the events alleged in the

 EEOC charge. Id. Here, although the same actor (Carbonaro) may have been

 accused of discrimination in the EEOC charge and in the Complaint’s allegations

 with respect to alleged ADA retaliation, the EEOC charge involved an entirely

 different time frame. The EEOC charge only complained of discrimination from

 the time Plaintiff began employment in July 2016 through her termination on May

 1, 2019. A reasonable EEOC investigation would not have included post-

 termination conduct, as such an investigation would not likely have examined

 Defendant’s conduct after the employment relationship ended

              Thus, because Plaintiff’s ADA-based retaliation claim was not

 exhausted, it is dismissed. Nevertheless, Plaintiff is given leave to amend that

 claim to address whether it could have been exhausted as analyzed above.


                                           19
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 20 of 34             PageID #: 58




 B.    Title VII

       1.     Title VII Discrimination—Disparate Treatment

              Plaintiff alleges a potentially viable claim of disparate treatment in

 violation of Title VII, which makes it an “unlawful employment practice for an

 employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to

 discriminate against any individual with respect to his compensation, terms,

 conditions, or privileges of employment, because of such individual’s race, color,

 religion, sex, or national origin.” 42 U.S.C.A. § 2000e-2(a)(1). To allege a prima

 facie case of disparate treatment discrimination under Title VII, a plaintiff must

 allege that “(1) she belongs to a protected class; (2) she was qualified for her

 position; (3) she was subject to an adverse employment action; and (4) similarly

 situated individuals outside her protected class were treated more favorably.”

 Davis, 520 F.3d at 1089. “[A]n adverse employment action is one that ‘materially

 affect[s] the compensation, terms, conditions, or privileges of . . . employment.’”

 Id. (quoting Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1126 (9th Cir. 2000)).

 Plaintiff alleges these elements.

              First, Plaintiff alleges that she belongs to two protected classes for

 purposes of Title VII. She alleges discrimination based on religion, see ECF No.

 1-1 at PageID #7-10, which is expressly prohibited by Title VII. See 42 U.S.C.


                                            20
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 21 of 34           PageID #: 59




 § 2000e-2(a)(1). She also alleges discrimination based on her being transgender

 (and possibly being homosexual or being perceived as homosexual). See ECF No.

 1-1 at PageID # 6, 9-10. The Supreme Court recently ruled that Title VII’s

 prohibition of discrimination based on sex covers discrimination against a

 homosexual or transgender person, as “it is impossible to discriminate against a

 person for being homosexual or transgender without discriminating against that

 individual based on sex.” Bostock v. Clayton Cty., 140 S. Ct. 1731, 1741 (2020).

              Second, the Complaint alleges that Plaintiff was qualified for her

 position and for the position of a manager. See ECF No. 1-1 at PageID #6.

              Third and fourth, the Complaint alleges adverse employment actions

 would not have occurred but for her gender identity and religious beliefs. As noted

 above, an “adverse employment action” is one that “materially affects the

 compensation, terms, conditions, or privileges of employment.” Davis, 520 F.3d at

 1089. Plaintiff alleges that she did not receive equal or fair pay solely because of

 her transgender status. See ECF No. 1-1 at PageID #5-6. Plaintiff also alleges that

 she was not promoted to manager and was later terminated because of her

 transgender status. See id. at PageID #6-7. With respect to religious beliefs, she

 says that the only way to obtain the yearly bonus check was to attend a Christmas

 party, which she apparently perceives as having a religious basis. Id. at PageID


                                           21
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 22 of 34           PageID #: 60




 #8. The Complaint also alleges that Christian employees were paid more and had

 “higher titles.” Id. at PageID #6. And, the Complaint alleges that Plaintiff was

 terminated after a failed conversion. Id. at PageID #9. The implication of this

 allegation is that employees who held religious beliefs different than Plaintiff’s

 were not terminated. Together, these allegations are sufficient to assert a plausible

 disparate treatment claim under Title VII.

       2.     Title VII Discrimination—Hostile Work Environment

              Plaintiff next asserts a hostile work environment claim in violation of

 Title VII, which, in relevant part, prohibits employer discrimination on the basis of

 sex and religion regarding “compensation, terms, conditions, or privileges of

 employment.” 42 U.S.C. § 2000e-2(a)(1). For such a claim to be actionable, a

 plaintiff need not demonstrate that an employer took an adverse employment

 action. Instead, employers are liable when an employee proves “(1) that [s]he was

 subjected to verbal or physical conduct of a harassing nature, (2) that this conduct

 was unwelcome, and (3) that the conduct was sufficiently severe or pervasive to

 alter the conditions of the victim’s employment and create an abusive working

 environment.” Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th

 Cir. 2016) (quotation marks and citation omitted). The “‘environment must be

 both objectively and subjectively offensive, one that a reasonable person would


                                           22
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 23 of 34             PageID #: 61




 find hostile or abusive, and one that the victim in fact did perceive to be so.’”

 Montero v. AGCO Corp., 192 F.3d 856, 860 (9th Cir. 1999) (quoting Faragher v.

 City of Boca Raton, 524 U.S. 775, 787 (1998)). “Objective hostility is determined

 by examining the totality of the circumstances and whether a reasonable person

 with the same characteristics as the victim would perceive the workplace as

 hostile.” Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007). In

 determining whether an environment is sufficiently hostile or abusive, courts

 examine all of the circumstances, including the frequency of the discriminatory

 conduct, its severity, whether it is physically threatening or humiliating, whether it

 is simply an offensive utterance, and whether it unreasonably interferes with an

 employee’s work performance. See Faragher, 524 U.S. at 787. Simple teasing,

 offhand comments, and isolated incidents are insufficient to change the terms and

 conditions of a person’s employment. Id.

              Plaintiff fails to allege facts demonstrating a hostile work environment

 in violation of Title VII. In particular, Plaintiff’s Complaint fails to allege

 discriminatory conduct that is sufficiently severe or pervasive to have changed the

 terms and conditions of her employment. To the extent the Complaint alleges

 harassment but fails to allege that Defendant committed or is somehow responsible

 for the harassment, it fails to allege a viable hostile work environment claim. For


                                            23
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 24 of 34            PageID #: 62




 example, the Complaint alleges that Plaintiff suffered harassment “via telephone,

 in passing (store, public sermons, etc.)[,] and at her home,” but does not identify

 who allegedly committed the harassment. See ECF No. 1-1 at PageID #5.

 Similarly, Plaintiff’s references to general harassment, including phone calls, texts,

 emails, missing mail, dog feces left under her mailbox, complaints to her landlord

 and other officials, and other negative comments and messages are insufficient to

 support an employment discrimination claim when there is no allegation that

 Defendant was responsible for the acts. See id. at PageID #7-8.

              Plaintiff alleges that she “received invitations to church, religious

 material, prayers, inappropriate touching, and other pressure to adhere to the

 Christian culture of the Firm.” Id. at PageID #7. She alleges that “[p]rayer,

 inappropriate neck massages, jokes and comments, and other harassment also took

 place in the workplace.” Id. But the Complaint lacks factual allegations

 identifying the severity and pervasiveness of the conduct. For example, although

 the Complaint references neck massages, it does not allege how often they

 occurred, who performed them, or whether Plaintiff or another employee received

 them. In fact, the EEOC Charge of Discrimination attached to the Complaint

 indicates that Carbonaro “attempted” to give Plaintiff neck massages, which

 implies that she did not actually receive such massages and instead perceived a


                                           24
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 25 of 34            PageID #: 63




 hostile work environment based on other people getting massages. See ECF No. 1-

 5 at PageID #24. Moreover, there is no allegation that such massages were

 unwanted. At best, Plaintiff says that she had to pray with Defendant’s owners to

 receive medical coverage for a surgery in March 2018 and that Defendant

 displayed Christian décor during the holidays. See id. at PageID #8. But Plaintiff

 fails to allege facts establishing that the conduct was sufficiently severe or

 pervasive that it altered the conditions of her employment and created an abusive

 working environment.

              Plaintiff says that an email she received from Carbonaro that is

 attached to the Complaint as Exhibit B was “typical” of work emails. Id. That

 email was a response to Plaintiff’s notification that she was going to have surgery

 the following week. It stated, “I pray that God protects and heals you and that all

 goes well.” ECF No. 1-3 at PageID #16. Plaintiff also alleges that she received

 “creepy” messages, such as the letter attached to the Complaint as Exhibit C,

 which says, “meet at your home” and “thinking of you often.” ECF No. 1-1 at

 PageID #7. However, those phrases appear to be taken out of context, as the letter

 states, “I hope you are getting better. We have been thinking of you often.” ECF

 No. 1-4 at PageID #17. The letter then notes that Defendant has been without

 Plaintiff at work and appears to state that Defendant has not been told why or when


                                           25
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 26 of 34                  PageID #: 64




 Plaintiff would be returning to work. It asks to set up a meeting with Plaintiff,

 either “at our office or your home.” Id. This correspondence cannot be said to

 have involved discriminatory conduct so severe or pervasive that it altered the

 conditions of Plaintiff’s employment and created an abusive working environment.

                 Plaintiff complains of Defendant “illegally entering [her] hospital

 room after she became injured to ‘pray’” and that there were prayers at work and

 an expectation that she would attend the office Christmas party. ECF No. 1-1 at

 PageID #7-8, 10. Again, these allegations are insufficient to show an abusive

 working environment that changed the terms and conditions of her employment.

 Even taking all of Defendant’s actions together, they do not demonstrate

 sufficiently severe or pervasive conduct to support a hostile work environment

 claim. 6

                 Plaintiff’s Title VII hostile work environment claim is dismissed.

 However, Plaintiff is given leave to amend the claim to attempt to cure its

 deficiencies.

 ///

 ///


        6
         The court notes that alleged post-termination statements made by Defendants to the
 EEOC that were allegedly false cannot be part of a hostile working environment. See id. at
 PageID #8, 11.

                                               26
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 27 of 34            PageID #: 65




       3.     Title VII Discrimination—Retaliation

              Title VII prohibits employers from retaliating against employees for

 their exercise of rights under Title VII, stating:

              It shall be an unlawful employment practice for an
              employer to discriminate against any of his employees or
              applicants for employment, for an employment agency,
              or joint labor-management committee controlling
              apprenticeship or other training or retraining, including
              on-the-job training programs, to discriminate against any
              individual, or for a labor organization to discriminate
              against any member thereof or applicant for membership,
              because he has opposed any practice made an unlawful
              employment practice by this subchapter, or because he
              has made a charge, testified, assisted, or participated in
              any manner in an investigation, proceeding, or hearing
              under this subchapter.

 42 U.S.C.A. § 2000e-3(a). To allege a prima facie retaliation case under Title VII,

 a plaintiff must allege 1) that she engaged in a protected activity, 2) that her

 employer subjected her to an adverse employment action, and 3) that the protected

 activity and the employer’s action are causally linked. See Hardage v. CBS

 Broad., Inc., 427 F.3d 1177, 1188 (9th Cir. 2005); Ray v. Henderson, 217 F.3d

 1234, 1240 (9th Cir. 2000).

              In relevant part, Plaintiff alleges that Defendant retaliated against her

 for filing the EEOC complaint. See ECF No. 1-1 at PageID #5. For the reasons

 discussed above with respect to Plaintiff’s retaliation claim under the ADA, the


                                            27
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 28 of 34           PageID #: 66




 court dismisses her retaliation claim under Title VII. Under the circumstances

 presented here, the court concludes that Plaintiff did not administratively exhaust

 that claim. Plaintiff is given leave to file an amended retaliation claim under Title

 VII to attempt to demonstrate that she exhausted her administrative remedies with

 respect to such a claim.

 C.    Equal Pay Act

              Plaintiff’s Complaint alleges a violation of the Equal Pay Act of 1963,

 29 U.S.C. § 206(d)(1), which prohibits employers from paying employees

 differently on the basis of their sex. The Act states:

              No employer having employees subject to any provisions
              of this section shall discriminate, within any
              establishment in which such employees are employed,
              between employees on the basis of sex by paying wages
              to employees in such establishment at a rate less than the
              rate at which he pays wages to employees of the opposite
              sex in such establishment for equal work on jobs the
              performance of which requires equal skill, effort, and
              responsibility, and which are performed under similar
              working conditions, except where such payment is made
              pursuant to (i) a seniority system; (ii) a merit system;
              (iii) a system which measures earnings by quantity or
              quality of production; or (iv) a differential based on any
              other factor other than sex: Provided, That[sic] an
              employer who is paying a wage rate differential in
              violation of this subsection shall not, in order to comply
              with the provisions of this subsection, reduce the wage
              rate of any employee.

 29 U.S.C. § 206(d)(1).

                                           28
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 29 of 34           PageID #: 67




               Plaintiff alleges that she was paid less than a person with the same

 qualifications but with a different sexual orientation or gender identity. See ECF

 No. 1-1 at PageID #6. Given the Supreme Court’s recent decision in the Title VII

 context that “it is impossible to discriminate against a person for being homosexual

 or transgender without discriminating against that individual based on sex,”

 Bostock, 140 S. Ct. at 1741, Plaintiff has sufficiently alleged that she has received

 unequal pay because of her sex. Accordingly, her Equal Pay Act claim may

 proceed.

 D.     18 U.S.C. § 2255

               Plaintiff fails to allege a viable claim under 18 U.S.C. § 2255. In

 relevant part, the statute states:

               Any person who, while a minor, was a victim of a
               violation of [various sections] of this title and who
               suffers personal injury as a result of such violation,
               regardless of whether the injury occurred while such
               person was a minor, may sue in any appropriate United
               States District Court and shall recover the actual damages
               such person sustains or liquidated damages in the amount
               of $150,000, and the cost of the action, including
               reasonable attorney’s fees and other litigation costs
               reasonably incurred. The court may also award punitive
               damages and such other preliminary and equitable relief
               as the court determines to be appropriate.

 18 U.S.C. § 2255(a). Plaintiff’s Complaint does not allege that she was a victim of

 any of the enumerated crimes while she was a minor. Accordingly, the court

                                           29
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 30 of 34            PageID #: 68




 dismisses her claim under § 2255, but gives her leave to file an amended claim if

 the facts could support such a claim.

 E.    Hawaii’s Whistleblower’s Protection Act

              Plaintiff alleges that Defendant retaliated against her for her

 whistleblowing activity. The court deems this to be a claim under Hawaii’s

 Whistleblowers’ Protection Act, which protects employees who report potentially

 illegal conduct of their employers. The Whistleblowers’ Protection Act provides:

              An employer shall not discharge, threaten, or otherwise
              discriminate against an employee regarding the
              employee’s compensation, terms, conditions, location, or
              privileges of employment because:

              (1) The employee, or a person acting on behalf of the
                  employee, reports or is about to report to the
                  employer, or reports or is about to report to a public
                  body, verbally or in writing, a violation or a suspected
                  violation of:

                    (A) A law, rule, ordinance, or regulation, adopted
                    pursuant to law of this State, a political subdivision
                    of this State, or the United States; or

                    (B) A contract executed by the State, a political
                    subdivision of the State, or the United States

              unless the employee knows that the report is false; or

 ///

 ///


                                           30
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 31 of 34            PageID #: 69




              (2) An employee is requested by a public body to
              participate in an investigation, hearing, or inquiry held by
              that public body, or a court action.

 Haw. Rev. Stat. § 378-62.

              Plaintiff’s Whistleblowers’ Protection Act claim is dismissed because

 it is not sufficiently supported by factual allegations. Plaintiff merely alleges that

 Defendant harassed her after she complained of “potential fraud . . . by Carbonaro

 and ‘Christian’ [c]lients.” ECF No. 1-1 at PageID #5. But the Complaint does not

 indicate when and to whom Plaintiff complained of the potential fraud, what the

 basis of the alleged fraud was, or identify the type of harassment that allegedly

 resulted because of the complaint of fraud. It is a general allegation of harm that is

 devoid of factual support connecting a protected activity to improper retaliation.

 Plaintiff is given leave to file an amended Whistleblowers’ Protection Act claim

 that is supported by factual allegations.

       VI. PLAINTIFF MAY FILE A FIRST AMENDED COMPLAINT

              Plaintiff is given leave to file a First Amended Complaint no later than

 November 23, 2020. (The court sets this extended deadline to allow for the

 possibility of counsel filing a First Amended Complaint on Plaintiff’s behalf.) If

 an amended complaint is not filed by November 23, 2020, the case will proceed

 with the claims not dismissed by this Order.


                                             31
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 32 of 34           PageID #: 70




              Any amended complaint must state that it is the “First Amended

 Complaint” and may not incorporate any part of the original Complaint by

 reference. This means that specific allegations from the original Complaint must

 be rewritten in their entirety. Plaintiff may include only one claim per count. Any

 claim that is not realleged in the First Amended Complaint will be deemed

 voluntarily dismissed and considered waived. See Lacey v. Maricopa Cty., 693

 F.3d 896, 928 (9th Cir. 2012) (stating that claims dismissed with prejudice need

 not be repled in an amended complaint to preserve them for appeal, but that claims

 that are voluntarily dismissed are considered waived if they are not repled).

             VII. REQUEST FOR APPOINTMENT OF COUNSEL

              Plaintiff has requested court-appointed counsel. Generally, “a person

 has no right to counsel in civil actions.” Palmer v. Valdez, 560 F.3d 965, 970 (9th

 Cir. 2009). However, under 28 U.S.C. § 1915(e)(1), “[t]he court may request an

 attorney to represent any person unable to afford counsel.” “The decision to

 appoint such counsel is within the sound discretion of the trial court and is granted

 only in exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d

 1101, 1103 (9th Cir. 2004) (quotation marks and citation omitted). Determining

 whether exceptional circumstances exist requires this court to evaluate “the

 likelihood of the plaintiff’s success on the merits and an evaluation of the


                                           32
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 33 of 34              PageID #: 71




 plaintiff’s ability to articulate his claims in light of the complexity of the legal

 issues involved.” Id. (quotation marks and citations omitted).

              Although the court cannot determine the likelihood of Plaintiff’s

 success on the merits of the claims that may be viable, the court notes that

 determining whether Plaintiff has a disability for purposes of the ADA could

 possibly involve a complex issue—whether Plaintiff can be said to have a gender

 identity disorder “resulting from physical impairments.” 42 U.S.C. § 12211(b)(1).

 The court will therefore endeavor to see whether any counsel from the court’s pro

 bono panel is willing to represent Plaintiff for the limited capacity of filing a First

 Amended Complaint and litigating pretrial motions. Accordingly, the court will

 REFER the case to the pro bono coordinator for such a purpose.

                                 VIII. CONCLUSION

              Based on the foregoing, the IFP Application is GRANTED; the

 Complaint is DISMISSED IN PART pursuant to 28 U.S.C. § 1915(e)(2) for failure

 to state a claim; and the court REFERS the case to the pro bono coordinator to

 determine whether any counsel from the court’s pro bono panel is willing to

 represent Plaintiff for the limited capacity of filing a First Amended Complaint and

 litigating pretrial motions. Plaintiff may proceed with her claims based on adverse

 employment actions in violation Title VII and based on the Equal Pay Act. All


                                            33
Case 1:20-cv-00362-JMS-RT Document 4 Filed 10/02/20 Page 34 of 34                PageID #: 72




 other claims are DISMISSED WITHOUT PREJUDICE and Plaintiff is

 GRANTED leave to file a First Amended Complaint to attempt to cure the

 deficiencies identified in this order no later than November 23, 2020. If an

 amended complaint is not filed by November 23, 2020, the case will proceed with

 the claims not dismissed by this Order.

              Rather than immediately filing a First Amended Complaint pro se,

 Plaintiff must first give the pro bono coordinator and pro bono liaison time to see

 whether any counsel is willing to represent Plaintiff. If no pro bono counsel is

 found, the court will alert Plaintiff and provide further direction as to how she

 should proceed.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, October 2, 2020.

                                                       /s/ J. Michael Seabright
                                                      J. Michael Seabright
                                                      Chief United States District Judge




 Scutt v. Carbonaro CPAs n Mngmt. Grp., Civ. No. 20-00362 JMS-RT, Order: 1) Granting
 Application to Proceed In Forma Pauperis; 2) Allowing Claim of Adverse Employment Action
 Under Title VII and Claim Under the Equal Pay Act to Proceed, but Dismissing All Other
 Claims with Leave to Amend; and 3) Referring Case to the Pro Bono Coordinator


                                             34
